Citation Nr: 1446960	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a Hewlett-Packard (HP) laptop computer, rather than a Gateway laptop computer, for use in the completion of a vocational, rehabilitation, and education (VR&E) training program pursuant to the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision rendered during a Rehabilitation Services Annual Supervisory Visit, subsequently upheld in a Statement of the Case issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in January 2010.  

The Board notes that the Veteran was scheduled for a Board hearing on March 8, 2011, however the Veteran canceled his hearing in a statement, signed by his representative, on March 7, 2011.  He has not requested a new hearing and his hearing request is considered to have been withdrawn.


FINDINGS OF FACT

1.  The Veteran claimed in August 2009 that a laptop computer, specifically an HP 15.6" Notebook, along with various accessories to include a printer, wireless mouse, software, surge protector, and carrying case, were required in order to complete a course through VR&E.

2.  VR&E approved the Veteran's request and ordered a laptop computer, specifically a Gateway M-7351U PDC Laptop, which met the requirements necessary for the completion of his degree program, as well as all necessary accessories, which was ready for pickup by the Veteran  on August 26, 2009.

3.  The Veteran refused to take possession of the equipment, citing that the computer was a Gateway, and not an HP, but without citing that the computer provided was in any way inadequate.

4.  The Veteran was informed by his Vocational Rehabilitation Counselor (VRC) that another computer would not be purchased; he appealed that decision.


CONCLUSION OF LAW

The criteria for entitlement to computer equipment in excess of that which was provided by VR&E in August 2009 have not been met.  38 U.S.C.A. §§ 3104, 3106 (West 2002); 38 C.F.R. § 21.212 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist the Veteran in the development of a claim.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  

Here, the Veteran has been notified in writing of the reasons for the denial of his claim, and he has been afforded the opportunity to present evidence and argument with respect to that claim, which he has done.  He has not identified, and the record does not otherwise indicate, the existence of any additional evidence to substantiate his claim.  

For the reasons set forth above, the Board finds that VA has complied with all notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.





II. Analysis

The Veteran contends that he is entitled to an HP computer for the completion of a course through VR&E, as he believes that this device is vital to his education, and that the purchase of a Gateway computer which satisfied all identified requirements for course completion was in some way inadequate.

Under applicable law, services and assistance which VA may provide under Chapter 31, pursuant to regulations prescribed by the Secretary of Veterans Affairs (Secretary), include supplies and equipment determined by the Secretary to be necessary to accomplish the purposes of the rehabilitation program in the individual case.  See  38 U.S.C.A. § 3104(a)(7)(A).

Pertinent regulations provide that a veteran will be furnished supplies that are necessary for a program of rehabilitation services.  38 C.F.R. § 21.212(a).  Pursuant to 38 C.F.R. § 21.212(b), VA will authorize only those supplies that are: (1) to be used by similarly circumstanced non-disabled persons in the same training or employment situation; (2) to mitigate or compensate for the effects of the Veteran's disability while he is being evaluated, trained, or assisted in gaining employment; or (3) to allow the Veteran to function more independently and thereby lessen his dependence on others for assistance.

Moreover, items that could be used personally by the Veteran may only be furnished if required by the facility to meet requirements for degree or course completion.  38 C.F.R. § 21.219(c).

In addition, as to supplies needed, but not specifically required: VA may determine that an item, such as a calculator, while not required by the school for the pursuit of a particular school subject is, nevertheless, necessary for the Veteran to successfully pursue his program under the provisions of section 21.156 pertaining to incidental goods and services.  38 C.F.R. § 21.212(d).  The item may be authorized if: (1) it is generally owned and used by students pursuing the course; and (2) students who do not have the item would be placed at a distinct disadvantage in pursuing the course.  

Here, the record reflects that the Veteran, through VR&E services, was a student at Chattanooga State Technical Community College at the time of his equipment request.  The record reflects that he received financial assistance for fees and supplies associated with this education program, to include a laptop computer which was purchased for the Veteran, per his request, in August 2009. 

A November 2009 report from the Veteran's Vocational Rehabilitation Counselor reflects that the computer which was ordered for the Veteran, and available for his pickup the same month, was refused by the Veteran because he felt that it was "personal" that a Gateway was purchased for his use as opposed to an HP, which "others" had received. 

The Veteran has not alleged that the laptop provided lacked features that he needed to complete his schoolwork.

After the Veteran's claim for replacement of his assigned laptop for the specific computer requested in August 2009 was denied by the RO in January 2010, he perfected an appeal to the Board that same month.  He has never alleged that the laptop which was ordered for him, at no expense whatsoever to the Veteran, and which satisfied all requirements for the completion of his course and career counseling, also at no cost to the Veteran, was inadequate in any way toward those ends.  Instead, the Veteran was compelled to refuse the computer and appeal the grant of otherwise-acceptable equipment.

The record does not reflect-nor does the Veteran contend-that the specific HP laptop requested was required by his school to be used by similarly-circumstanced, non-disabled persons.  Accordingly, an upgrade to an HP computer is not warranted pursuant to 38 C.F.R. § 21.212(b)(1).

Moreover, there is no evidence that an HP laptop is specifically required to mitigate or compensate for the effects of the Veteran's disabilities at school.  Instead, the Veteran could certainly have used the Gateway laptop for the same purposes for which the laptop in question was required, as each is small, portable, and lightweight.

There is also no evidence that he experienced any technical difficulties with the Gateway computer which was ordered specifically for him, as he refused to take possession of the device in the first instance.  For these reasons, new and/or upgraded equipment under 38 C.F.R. § 21.212(b) is not warranted.

While there is no indication that the HP computer which the Veteran requested was specifically required by the school, VA may still determine that such an item is nevertheless necessary for the Veteran to successfully pursue his course, if the item is generally owned and used by students pursuing the same course and students who do not have the item would have been placed at a distinct disadvantage.  Here, however, the Veteran has not provided any evidence to demonstrate that the Gateway computer ordered by VR&E for his personal use would not be useful for the completion of any material.  As neither factual predicate has been established, reimbursement for a tablet under 38 C.F.R. § 21.212(d) is not authorized.

The Board has also considered the statements from the Veteran regarding the usefulness of the HP laptop in pursuit of his education.  However, these statements fail to indicate why an upgrade to an HP computer would be helpful, and they do not indicate why such a device is required-particularly in light of the fact that the Veteran has already been provided an otherwise suitable laptop which was refused.  None of the indicated functionality makes the use of an HP laptop necessary for his studies.  Further, the Veteran has not demonstrated that the use of an HP laptop, as opposed to the Gateway provided, placed him at a distinct disadvantage in the pursuit of his education and/or training.

In fact, it does not appear that a laptop was needed at all, as the Veteran refused possession of the Gateway and no further equipment requests were received.  Rather, all of the functionality which may have been required, to include but not limited to reading digital textbooks, correcting homework assignments, browsing the web, and retrieving assignments, could certainly be performed on any functioning laptop, to include the Gateway which was provided to him at no cost.  There is nothing in the record to indicate that the specific HP laptop which he requested would provide any special functioning required for the school-only that, for reasons unknown, the Veteran preferred another device.

Accordingly, the claim for an equipment upgrade, and specifically for entitlement to an HP 15.6" laptop computer, for the completion of coursework associated with the Veteran's VR&E training, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the Veteran's equipment request was granted immediately, and a device was provided which supplied all necessary functionality, that doctrine is not at all applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a Hewlett-Packard (HP) laptop computer, rather than a Gateway laptop computer, for use in the completion of a vocational, rehabilitation, and education (VR&E) training program pursuant to the provisions of Chapter 31, Title 38, United States Code, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


